Case 4:18-cv-00149-RAS-CAN Document 42 Filed 02/14/19 Page 1 of 2 PageID #: 144



                        UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF TEXAS
                                                                                       FEB | 2013
                                                                                   Clerk, U.S. District
    CRAIG CUNNINGHAM,                                  § Texas Eastern
    Plaintiff,                                         §
                                                       §
    v.                                                 §
                                                       § Civil Case No. 4:18-cv-0149-ALM-
    American Fresh Start, LLC, Ali Ahmed               CAN
    Salame                                             §
                                                       §
    Defendant                                          §
                                                       §



                           Plaintiff s Motion to Dismiss with prejudice




    1. The Plaintiff hereby requests the court dismiss all defendants in this action with

         prejudice and close the case. The parties have resolved all issues in the case.




    Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
Case 4:18-cv-00149-RAS-CAN Document 42 Filed 02/14/19 Page 2 of 2 PageID #: 145



                       UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF TEXAS


    CRAIG CUNNINGHAM,                                §
    Plaintiff,                                       §
                                                     §
    V.                                               §
                                                    § Civil Case No. 4:18-cv-0149-ALM-
    American Fresh Start, LLC, Ali Ahmed            CAN
    Salame                                          §
                                                    §
    Defendant                                       §
                                                    §



                                Plaintiff s Certificate of Service


    I hereby certify that a true copy of the foregoing was mailed to the Defendant s attorney

    of record in this case on 2/12/2019




    Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075


    2/12/2019
